Citation Nr: 1106404	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  10-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant may be recognized as a surviving spouse of 
the Veteran for the purpose of entitlement to death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1967.  
The Veteran died on February [redacted], 1999, and the appellant is 
claiming to be the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008decision of the Department of 
Veterans Affairs Regional Office (RO) in Phoenix, Arizona, 
denying the appellant's claim because the evidence did not 
confirm that she was recognized as a surviving spouse.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in November 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits as the surviving spouse of 
the Veteran.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The record demonstrates that the appellant married the Veteran in 
1943 in Corinto, Nicaragua.  The Veteran subsequently moved to 
the United States and married another woman with the initials 
M.O. in February 1950 in King County, Washington.  There is no 
evidence demonstrating that the Veteran divorced the appellant 
prior to marrying M.O., or, that a divorce was finalized at any 
time prior to the Veteran's death.  Nonetheless, the appellant's 
claim was denied because she had not lived with the Veteran for 
several decades preceding his death.  Under 38 C.F.R. § 3.50, a 
surviving spouse must have lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault of 
the spouse.  

In support of her claim that she is a surviving spouse, the 
appellant and her representative have made numerous references to 
a Social Security Administration (SSA) decision finding that the 
appellant was entitled to wife's insurance benefits on record of 
the Veteran.  The appellant's representative indicated that this 
decision was dated January 22, 1992 and signed by an 
Administrative Law Judge with the initials M.F.  Regrettably, a 
thorough review of the claims file demonstrates that VA does not 
have a copy of this decision or any underlying supporting 
documents.  This decision must be obtained before appellate 
review can proceed.  



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The appellant and her representative 
should be asked to submit a copy of the 
January 1992 SSA decision finding that the 
appellant is entitled to spousal benefits and 
any supporting documentation.  If the 
appellant does not possess a copy of this 
decision, than the RO/AMC should contact the 
SSA and obtain a copy of this decision.  All 
records that are obtained, and any negative 
responses, should be included in the claims 
file.  

2.  The RO/AMC should then readjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



